Citation Nr: 0109658	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  

2. Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  

4. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  

5. Entitlement to an increased rating for residuals of a left 
foot injury, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971, and from February 1976 to August 1990.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed. 

The veteran's claim for service connection for PTSD was 
denied by the RO in an April 1997 rating decision.  The 
veteran was notified of the decision, and his appellate 
rights, and he did not appeal.  Under the law, that decision 
became final.  The present appeal arises from a July 1998 
rating decision in which the RO denied the veteran service 
connection for PTSD.  The veteran filed an NOD that same 
month, and the RO issued an SOC in August 1998.  The veteran 
submitted a substantive appeal in September 1998.  
Additionally, in a December 1998 rating decision, the RO 
denied the veteran's claims for an increased rating for 
headaches and irritable bowel syndrome, both evaluated as 10 
percent disabling effective from September 1990.  The veteran 
filed an NOD in March 1999, and the RO issued an SOC that 
same month.  The veteran filed a substantive appeal in April 
1999.  

In July 1999, the veteran testified before a Hearing Officer 
at the VARO in Columbia, SC.  A Supplemental Statement of the 
Case (SSOC) was issued in September 1999.  Thereafter, the 
veteran's appeal came before the Board, which in an August 
2000 decision, remanded the appeal back to the RO for 
additional development.  In November 2000, the veteran 
testified before the undersigned Member of the Board during a 
travel board hearing.  

The Board notes that the issues with respect to a low back 
disorder and residuals of a left foot injury will be 
discussed in the Remand section of this decision.  


FINDINGS OF FACT

1. In an April 1997 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The 
veteran did not file an appeal, and, under the law, that 
decision became final.  

2. The evidence introduced into the record since the April 
1997 final decision, in the form of a historical extract 
of the 377th Combat Support Group, is new and material, and 
the veteran's claim is reopened.  

3. The veteran has reported that he works as a machinist, and 
has complained of chronic headache pain, apparently stress 
related, which is intermittently severe and 
incapacitating.  

4. A statement from a VA psychiatrist, dated in July 1999, 
noted that the veteran's headaches varied in intensity and 
severity; that they sometimes resulted in severe, 
incapacitating pain; and that the veteran was severely 
disabled as a result of the headaches.  

5. The evidence is in approximate balance as to whether the 
veteran's headaches are manifested by characteristic 
prostrating attacks occurring on average once a month over 
several months.  

6. During a travel board hearing in November 2000, the 
veteran testified that his irritable bowel syndrome was 
symptomatic for diarrhea and constipation, that these 
symptoms were problematic on average anywhere from one to 
three times a month, and that the symptoms lasted in most 
cases three days.  

7. The medical evidence does not demonstrate that the 
veteran's irritable bowel syndrome is severe, with 
diarrhea, or alternating diarrhea and constipation with 
more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1. The evidence submitted since the previous final decision 
is new and material, and the veteran's claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and Supp. 2000); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

2. Resolving reasonable doubt in favor of the veteran, the 
schedular criteria for a 30 percent rating for headaches 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2000).  

3. The schedular criteria for a disability rating greater 
than 10 percent for irritable bowel syndrome have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7319 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

In April 1991, following his release from active service, the 
veteran was service connected for chronic headaches, 
irritable bowel syndrome, a low back disorder, and residuals 
of a left foot injury.  The disorders were found to be 10 
percent disabling.  

Thereafter, in October 1996, the veteran filed a claim for 
service connection for PTSD.  In November 1996, the veteran 
submitted to the RO a VA Form 21-4138 (Statement in Support 
of Claim), in which he requested re-evaluation for his 
service-connected disorders.  In particular, the veteran 
reported that his migraine headaches interfered with his 
ability to focus, concentrate, and work effectively in his 
job as a machinist.  The veteran also reported that he 
suffered from chronic pain in both his back and left foot, 
and that he walked with a limp.  In addition, the RO received 
a VA Medical Center (VAMC) Columbia hospital summary, dated 
in August 1996.  The summary noted diagnoses of PTSD, as well 
as headaches.  

Also in November 1996, the RO received VAMC Columbia medical 
records, dated from September 1995 to October 1996.  In 
particular, a treatment record, dated in March 1996, 
reflected a diagnosis of chronic headaches.  In a July 1996 
treatment record, the veteran complained of foot pain and 
headaches.  Aspirin (ASA) was noted to partially relieve the 
headaches.  Additionally, it was reported that the veteran 
did not suffer from gastrointestinal upset.  

In December 1996, the RO received copies of the veteran's 
personnel records from the National Personnel Records Center 
(NPRC).  In particular, the veteran was noted to have served 
as a security policeman at Tan Son Nhut airbase in Vietnam.  
It was also noted that he served in Vietnam from January 1969 
to January 1970.  In addition, that same month, December 
1996, the RO received a completed VA PTSD Questionnaire.  The 
veteran reported serving with the 377th Security Police 
Squadron, and noted that his stressor events included 
witnessing two friends killed by a grenade in Saigon, 
observing Vietnamese prisoners thrown out of an airborne 
helicopter, and witnessing a helicopter crash on base.  

In January 1997, the veteran was medically examined for VA 
purposes.  He complained of continuous left foot pain that 
occasionally became incapacitating, low back pain without 
neurological complaints in his lower extremities, and severe 
headaches that reportedly began in June 1996.  He denied any 
significant neurological complaints associated with the 
headaches such as aura, excessive lacrimation, tenonitis, or 
photophobia.  On clinical evaluation, with respect to the 
left foot, the veteran was noted to have good subtalar and 
forefoot motion without frank evidence of pain.  With respect 
to the lumbar spine, forward flexion was to 90 degrees, 
extension to 20 degrees, left and right rotation to 40 
degrees, and lateral bending to 40 degrees to the left and to 
the right.  Radiographic studies of the veteran's foot and 
back revealed minimal spondylitic changes of the lumbar 
spine, as well as mid-foot degenerative changes and evidence 
of metatarsal fractures one through four.  The diagnosis was 
mechanical back pain with minimal spondylosis, post-traumatic 
arthrosis of the left foot, and history of headaches.  

In February 1997, the RO received a statement from the 
veteran's spouse.  She indicated, in particular, that he 
physically and verbally abused others, suffered from 
nightmares, and threatened to commit suicide.  In addition, 
the RO received a report of a PTSD evaluation of the veteran, 
dated in January 1997, from Edward Ayers, Ph.D., of the 
Counseling Consortium for PTSD.  In particular, with respect 
to his experiences in Vietnam, the veteran reported 
experiencing frequent rocket and mortar attacks within 
several hundred feet of his barracks and work station areas 
on base.  Furthermore, the veteran indicated that his jobs 
with the 377th Security Police Squadron included acting as a 
sniper, standing perimeter guard, working convoy security 
guard, as well as being assigned as a helicopter door gunner.  
As a perimeter guard and sniper, the veteran reported that he 
shot between 25-30 Viet Cong as they attempted to infiltrate 
and sabotage facilities at Tan Son Nhut.  He also reported 
almost being hit three or four times by enemy gun fire while 
standing guard duty.  In his impression, Dr. Ayers noted that 
the veteran's PTSD symptoms remained apparent and disabling 
throughout all aspects of his life.  

The following month, March 1997, the veteran underwent a PTSD 
examination for VA purposes.  In particular, the veteran 
reported serving in the U.S. Air Force for four years which 
included his service in Vietnam.  He described his job as 
being a "cop", although he indicated that he was 
essentially a sniper on a water tower.  The examiner noted 
the veteran, in a previous written statement, having 
reportedly killed a significant number of Viet Cong, as well 
as witnessing a number of other atrocities.  The veteran 
reported that after not being allowed to re-enlist in the Air 
Force, he subsequently spent 16 years in the U.S. Army before 
retiring.  Since retiring, the veteran reported having had 
seven jobs and that he was currently working at a temporary 
job.  He indicated that he usually was fired for getting into 
arguments with other employees, and for poor concentration.  
The examiner's diagnosis was PTSD, and the examiner estimated 
the veteran's level of difficulty associated with the 
disorder to be in the considerable range.  

Thereafter, in August 1997, the RO received a VAMC Salisbury 
discharge summary, dated from May to June 1997.  Diagnoses 
included PTSD, chronic low back pain, chronic headaches, as 
well as a history of a spastic colon.  

In December 1997, the RO received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
historical extracts submitted by the 377th  Combat Support 
Group, the higher headquarters of the 377th Security Police 
Squadron, for the period January 1969 to January 1970.  For 
the period of January to March 1969, there were no reported 
hostile rocket or ground attacks against Tan Son Nhut 
airbase.  However, during this period, there were a series of 
rocket and ground attacks throughout the Republic of Vietnam, 
the closest of these to Tan Son Nhut occurring 26 kilometers 
northeast at Bien Hoa.  For the period of April to June 1969, 
three rocket attacks were reported to have occurred with 
negative casualties or damages to U.S. Air Force resources.  
On May 12th, three 122 mm rockets impacted on base near an 
active runway; on May 13th, five 122 mm rockets impacted off 
base; on June 6th, a satchel charge detonated at the 531st 
ARVN (Army of the Republic of Vietnam) ammo dump off base; on 
June 16th, four 122 mm rockets impacted off base; and on June 
29th, hostile fire was reported, with three rounds confirmed, 
two of them off base.  

For the period of July to September 1969, enemy activity 
stayed at a very low level, as there were no reported rocket, 
mortar, or sapper attacks against the air base.  It was noted 
that a possible sapper attack had been foiled on September 
3rd, when two Viet Cong were captured 500 meters from the 
west perimeter of the base.  Subsequently, other Viet Cong 
were captured and four caches of miscellaneous weapons, 
explosives, and equipment were found within 500 meters of the 
base.  Thereafter, Tan Son Nhut was mentioned by intelligence 
reports as a possible target for enemy activity only once 
during the reporting period.  The enemy activity was noted 
not to have materialized.  For the period of October to 
December 1969, hostile activities were noted to have been at 
a low level around the Saigon/Tan Son Nhut area.  However, on 
December 19th, there was a rocket attack against the air 
base, in which four 122 mm rockets impacted on base, killing 
two Vietnamese and injuring 10, as well as injuring five U.S. 
Army personnel.  There were no U.S. Air Force casualties.  
Unlike other rocket attacks, these were clustered in the 
heavily populated area of the east-west artery in the 
southern portion of the base.  For the period of January to 
March 1970, hostile activity was reported to have remained at 
a low level around the Saigon/Tan Son Nhut area.  There were 
no rocket or ground attacks against the base.  

In May 1998, the RO received a statement from the veteran's 
spouse, in which she reported on the veteran's mental state, 
and the effect it had on his everyday interaction with his 
family and others.  She also noted how the veteran suffered 
as a result of his service-connected disorders.  Additionally 
that month, the RO received a statement from the veteran, in 
which he discussed with more detail, his previously reported 
stressor events.  He noted that on one occasion he had been 
assigned to help deliver supplies by aircraft to a fire 
(artillery support) base.  The aircraft reportedly landed and 
continued to taxi on the runway as the veteran and other 
personnel pushed ammunition and supplies out the back of the 
aircraft.  As the plane began to move down the runway to take 
off, the veteran reported it came under enemy fire, and he 
became very scared and didn't know what to do.  Furthermore, 
the veteran reported that while on watch in the base guard 
tower, he would witness rocket and mortar explosions in 
downtown Saigon.  He also recounted his feelings of having to 
deal with anti-war protestors on his return to the United 
States.  

In July 1998, the RO received VAMC Columbia treatment 
records, dated from July 1997 to April 1998.  These records 
noted the veteran's complaints and treatment for PTSD and 
headaches.  In particular, a July 1997 treatment record noted 
the veteran's report that Flexeril and Tylenol were not 
helping his headaches.  A treatment record, dated in January 
1998, reflected the veteran's report of not suffering from 
constipation but having some diarrhea.  In a February 1998 
treatment record, the veteran complained of pounding headache 
pain, and that medication just made the pain bearable.  

Also in July 1998, the veteran was medically examined for VA 
purposes.  With respect to his low back, the veteran reported 
his back pain was in the lower third of his back, did not 
radiate anywhere or cause bowel or bladder dysfunction, nor 
did it result in numbness or tingling, or weakness in the 
lower extremities.  The veteran indicated that since the end 
of 1997, there had been a significant increase in pain 
especially with activities.  With respect to his left foot, 
the veteran complained of pain with activity, and that the 
pain was situated in the ball of his foot and radiated to his 
left foot arch.  With respect to headaches, the veteran 
reported that they were situated mostly in the bifrontal and 
bitemporal regions.  He reported that the headaches occurred 
daily, and that he suffered during the day and at night when 
he went to bed.  The headaches reportedly would get worse 
over the course of the day.  The veteran described mild 
photophobia, but not nausea, vomiting, or phonophobia.  With 
respect to his spastic colon, the veteran reported having one 
attack per week lasting up to 24 hours.  The attack was 
reported to resolve without treatment.  The veteran denied 
any vomiting, nausea, or diarrhea followed by constipation.  

On clinical evaluation, the veteran was noted to have some 
difficulty walking and this was reported as being mostly 
secondary to his back pain.  There were significant 
paraspinal muscle spasms, and straight-leg testing was 
negative.  The veteran's left foot evidenced increased pain 
with dorsiflexion and plantar flexion; however there was a 
full range of motion.  The examiner noted that the veteran's 
X-ray films from December 1996 had been reviewed and revealed 
small osteophytes at the lumbar level with no evidence of 
spondylolisthesis or spondylolysis.  In addition, there were 
post-traumatic changes in the lateral mid and distal foot, 
and degenerative changes about the cuboid and calcaneocuboid 
joint.  

The examiner's diagnosis reflected that the osteophyte 
changes in the veteran's spine were not related to the 
symptoms associated with the paraspinal muscle area, and that 
the veteran's back problems could be helped with physical 
therapy and exercises.  In addition, the examiner noted that 
the veteran's left foot pain could be secondary to either 
neuroma formation, scarring from the old injury, or 
degenerative changes at the site of the old fracture.  As for 
headaches, the examiner indicated that the veteran's history 
was consistent with tension-type headaches and not migraines, 
or possibly rebound headaches secondary to daily use of 
Midrin.  The examiner indicated that the veteran was using 40 
pills a week instead of the maximum allowed 10 pills a week.  
Finally, with respect to the veteran's spastic colon, the 
examiner noted that the veteran was still having recurrent 
episodes that were bothering him.  

In July 1999, the veteran and his spouse testified before a 
Hearing Officer at the VARO in Columbia.  He reported that 
his back disorder restricted his daily activities, as well as 
his ability to work effectively both on the job and at home.  
The veteran also reported suffering from left foot pain, and 
that he was taking the same medication for both his back and 
foot.  He stated that he needed to use a cane to walk as a 
result of pain in his back and foot, and that he wore 
orthotics in his shoes to help try to alleviate the pain.  In 
addition, the veteran's spouse noted that the veteran's pain 
in his left foot restricted his activities, and that he had 
difficulty walking.  As for his headaches, the veteran 
described them as between tolerable and incapacitating, and 
that this resulted in his loss of sight and vomiting.  
Furthermore, the headaches caused him memory problems.  The 
veteran's wife testified that the veteran was in a great deal 
of pain as a result of his headaches.  As for his spastic 
colon, the veteran reported that the disorder acted up if he 
became excited and stressed, and that if he was able to 
relax, the symptoms for the most part subsided.  He indicated 
that his current symptoms consisted of left side pain, 
diarrhea, and constipation.  The diarrhea was reported to 
occur two to three times a week, and the constipation once a 
week.  With respect to PTSD, the veteran reiterated 
previously submitted information concerning in-service 
stressor events.  

In addition to his testimony, the veteran submitted a 
statement from a staff psychiatrist at the VAMC Columbia, 
also dated in July 1999.  The psychiatrist reported that the 
veteran had been under his care for two to three years for 
PTSD, and that during this time he had seen the veteran 
struggle with migraine headaches, ranging in severity from 
dull, tolerable headaches, to severe, splitting headaches 
that became incapacitating.  The VA physician reported that 
he believed there to be a connection between the veteran's 
PTSD and his migraine headaches, and that the veteran was 
severely disabled due to the headaches.

In July 1999, the RO received VA Outpatient Clinic (VAOPC) 
Greenville medical records, dated from August 1998 to April 
1999.  In particular, a treatment record, dated in February 
1999, reflected the veteran's complaints of left foot and 
back pain.  An August 1998 treatment record, noted a 
diagnosis of chronic migraine headaches.  

In November 2000, the veteran testified before the 
undersigned Member of the Board during a travel board 
hearing.  With respect to his back, the veteran reported that 
he could only bend forward a slight amount, and that he had 
no backward motion at all.  The veteran indicated that he had 
seen a VA physician about a year ago, and back surgery had 
been discussed.  In addition, the veteran testified that he 
suffered from left foot pain, that he had undergone left foot 
surgery about six to eight months previously, and that his 
foot pain on many days required him to sit down instead of 
stand at work.  As for his headaches, the veteran reported 
that he had been told by VA doctors that his headaches were 
possibly stress related.  He indicated that his headaches 
resulted in a loss of memory, as well as extreme pain, which 
caused him to pull off the road and stop when he was driving 
his car.  In addition, the veteran testified that the 
symptoms associated with his spastic bowels were diarrhea and 
constipation, and that they acted up on average anywhere from 
one to three times a month, and that symptoms lasted in most 
cases three days.  The veteran indicated that doctors had 
told him that stress brought on the symptoms.  

With respect to PTSD, the veteran reported that he had 
narrowed down his stressor event which had led to his PTSD, 
to a single incident.  The event reportedly occurred in 
Saigon when a friend, whose name he could not remember, had 
been killed by a grenade explosion.  The veteran indicated 
that he could not really remember that much about the 
incident, and he couldn't remember whether he was hurt or 
what happened exactly.  He did remember though that he had 
had blood on his clothes, and that his friend had been 
killed.  Additionally, the veteran reported that doctors had 
informed him that he was suffering from a traumatic amnesia-
type situation, and that it was possible that he might never 
be able to recount the event.  In addition to his testimony, 
the veteran submitted additional evidence for consideration.  
A statement from the veteran's son, noted the veteran's 
violent behavior, as well as his verbal and physical abuse.  
Additionally, the veteran submitted copies of photos taken 
apparently of himself and other personnel while at Tan Son 
Nhut airbase.  These images included the destroyed front of a 
helicopter.  

II.  Analysis

a.  New and Material Evidence - PTSD

The RO denied the veteran service connection for PTSD in an 
April 1997 rating decision.  A decision rendered by a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
VA as to written conclusions based upon evidence on file at 
the time the appellant was notified of the decision.  
38 C.F.R. § 3.104(a).  The appellant has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD as to the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 
20.302(a).  In this instance, the veteran was advised of his 
procedural rights in April 1997, and, he did file an appeal.  
Therefore, the RO's decision became final at that time.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, supra.  The procedure therein required was 
- first, it had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 
2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See also generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  Of 
significance in the present matter is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for PTSD.  Under the VCAA, 
cited above, well-groundedness following the reopening of a 
claim is a moot point.  If it is determined that new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a), and the veteran's claim is reopened, barring a 
need for any further development, a merits analysis must then 
be undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for PTSD, is that which has been submitted since the RO 
entered its final decision on this matter in April 1997.  

Evidence submitted since the final RO decision entered in 
1997 includes:

1. VAMC Salisbury hospital summary, dated from May to 
June 1997.  
2. Historical extract of the 377th Combat Support 
Squadron, received in December 1997.  
3. Statements from the veteran and his spouse, 
received in May 1998.  
4. VAMC Columbia medical records, dated from July 1997 
to April 1998.  
5. Report of VA medical examination, dated in July 
1998.  
6. Transcript of personal hearing, dated in July 1999.  
7. Statement from VA psychiatrist, dated in July 1999.  
8. VAOPC Greenville medical records, dated from August 
1998 to April 1999.  
9. Transcript of travel board hearing, dated in 
November 2000.  
10. Statement from the veteran's son, as well as photos 
of individuals in Vietnam, received at travel board 
hearing.  

Following a review of the evidence, the Board concludes that 
the record contains evidence that is new and material, in the 
form of a historical extract of the 377th Combat Support 
Squadron, and the claim for service connection for PTSD is 
reopened.  In reaching this conclusion, the Board is not 
unmindful of the mandate in the Hodge precedent, discussed 
above.  Therein, the Federal Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Thus, given the veteran's contentions, and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the historical extract of the 377th Combat Support 
Squadron received by the RO from USASCRUR, meets the 
regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000).

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim for PTSD, and the 
claim is reopened.  This, of course, does not inevitably mean 
that the claim will be granted, although additional 
development is warranted as outlined in the Remand below.  

c.  Increased Rating-Headaches and Irritable Bowel Syndrome

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

As noted above, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  See the Veterans Claims Assistance Act 
of 2000, Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In the present case, with respect to the issues of 
headaches and irritable bowel syndrome, the Board finds that 
the RO's development action has generated sufficient evidence 
to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

With respect to headaches, the RO has assigned a 10 percent 
evaluation in accordance with the criteria set forth in the 
rating schedule.  In doing so, specific consideration was 
given to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  
Under DC 8100, "Migraine," very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant assignment of a 50 percent 
evaluation.  Where there are characteristic prostrating 
attacks occurring on an average of once a month over several 
months, a 30 percent evaluation is warranted.  Where there 
are characteristic prostrating attacks averaging one in two 
months over several months, a 10 percent evaluation is 
warranted.  Where attacks are less frequent, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.124a, DC 8100 (2000).  

In addition, the RO also considered the veteran's headaches 
under DC 8045 for brain disease due to trauma.  Under DC 
8045, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation to a hyphenated diagnostic code (e.g. 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under DC 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

The Board notes that, throughout the course of the appeal, 
the veteran has reported that he suffers from chronic, 
incapacitating headaches, that make it difficult for him to 
work effectively.  He has also reported suffering from a loss 
in concentration, mild photophobia, and occasional vomiting, 
associated with his headaches.  In addition, a VA staff 
psychiatrist has reported that the veteran has struggled with 
migraine headaches, which were described as sometimes 
tolerable, but at other times severe and incapacitating.  It 
was noted that the veteran was severely disabled due to his 
headaches.  

The Board notes that, because the veteran's contentions 
relate to symptoms that are readily observable, and because 
these contentions are centered upon matters within the 
knowledge and personal observations of the veteran, such 
contentions are competent to show that the veteran suffered 
from these symptoms.  In this respect, the Board notes that 
such evidence tends to provide competent evidence of the 
current level of the veteran's symptoms.  See Bruce v. West, 
11 Vet.App. 405, 411 (1998); Falzone v. Brown, 8 Vet.App. 
398, 403 (1995).  

In reviewing the two different Codes, the Board finds it more 
appropriate to rate the veteran's disability under DC 8100 
for migraines.  In this respect, rating the veteran's 
headaches under DC 8045 would not allow the veteran an 
increased rating given that with respect brain injury due to 
trauma, ratings in excess of 10 percent are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  The evidence does not reflect 
the veteran suffers from multi-infarct dementia.  

In reviewing the evidence of record and applicable 
regulations, the Board finds a balance of positive and 
negative evidence as to the severity of the veteran's 
headache disability.  In this respect, as noted above, the 
veteran has complained of chronic headache pain, apparently 
stress related, and a VA psychiatrist has noted that the pain 
can sometimes be severe and incapacitating.  On the other 
hand, a VA examiner in July 1998, reported the veteran had 
what appeared to be tension-type headaches and not migraines, 
or possibly rebound headaches due to excessive use of Midrin.  
Based upon the claimed frequency and duration of the 
veteran's headaches, although not clinically demonstrated as 
prostrating, as well as the number of years the VA 
psychiatrist has treated the veteran, the Board finds 
reasonable doubt as to whether the veteran's symptomatology 
meets the criteria for the next higher disability rating.  
Under the reasonable doubt doctrine, where there is an 
approximate balance of positive and negative evidence on the 
merits of the claim, the benefit of the doubt shall be given 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Since reasonable doubt as to the degree of disability 
shall be resolved in favor of the veteran, the Board finds an 
increased evaluation to 30 percent for the veteran's service-
connected headaches is warranted.  38 C.F.R. § 4.124a, DC 
8100. 

The Board has also considered whether the veteran's headache 
disability warrants an increase to 50 percent under DC 8100, 
the highest rating under this Code.  As noted above, to 
warrant a 50 percent rating, headaches must be very frequent 
and completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  In this instance, while 
the VA psychiatrist has reported that the veteran is severely 
disabled, the evidence does not demonstrate, nor has the 
veteran contended, that his headaches render him completely 
incapacitated or incapable of working.  While the Board has 
no doubt that the veteran's headaches can be disabling and 
incapacitating, the evidence reflects that the veteran is 
employed and working as a machinist, and his headache pain 
becomes incapacitating intermittently.  As such, the evidence 
does not reflect headaches that are very frequent and 
completely prostrating or result in severe economic 
inadaptability.  Accordingly, the Board finds that a 50 
percent disability rating for the veteran's service-connected 
headaches under DC 8100 is not warranted.  

With respect to irritable bowel syndrome, the RO has assigned 
a 10 percent evaluation in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.114, DC 7319.  Under 
DC 7319, "Irritable colon syndrome", a 10 percent rating is 
assigned for moderate symptoms, with frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating, the highest rating under this code, is assigned when 
the condition is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2000).  

Following a review of the record and applicable regulations, 
the Board finds that the evidence does not support an 
increased rating for the veteran's service-connected 
irritable bowel syndrome.  In reaching this conclusion, the 
Board notes that it is aware that the veteran has not been 
medically evaluated for his service-connected disorder in 2 1/2 
years.  However, the most recent evidence of record, in this 
case the veteran's own testimony regarding his disability, 
given at his personal and travel board hearings, reflects 
that he suffers from intermittent bowel distress dependent on 
his level of stress.  

In particular, at his personal hearing, the veteran testified 
that when he was able to relax, the gastrointestinal symptoms 
for the most part subsided.  He indicated that his current 
symptoms consisted of left side pain, diarrhea, and 
constipation.  The diarrhea was reported to occur two to 
three times a week, and the constipation once a week.  During 
a subsequent travel board hearing, the veteran testified that 
symptoms associated with his irritable bowel syndrome were 
diarrhea and constipation, and that they acted up on average 
anywhere from one to three times a month, and that symptoms 
lasted in most cases three days.  

In this instance, the Board finds that, while the veteran has 
reported suffering from intermittent episodes of diarrhea and 
constipation, given his testimony and the lack of any other 
medical evidence reflecting that his irritable bowel syndrome 
is severe, with more or less constant abdominal distress, the 
veteran has not demonstrated that an increased rating to 30 
percent, the highest under this Code, is warranted.  
Accordingly, the Board finds the preponderance of the 
evidence is against the veteran's claim.  

In reaching the above decisions, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
conditions as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
the evidence does not present an unusual disability picture 
so as to render impractical the application of the regular 
schedular standard and warrant consideration for referral for 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence that the 
veteran's service-connected headaches or irritable bowel 
syndrome have caused marked interference with employment or 
necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).


ORDER

1. To the extent the Board has determined that new and 
material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD, the 
appeal is granted.

2. A 30 percent evaluation for headaches is granted, subject 
to the laws and regulations governing the payment of 
monetary benefits.  

3. Entitlement to an increased rating for irritable bowel 
syndrome is denied.  

REMAND

As noted above, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  See the Veterans Claims Assistance Act 
of 2000, supra.  In the present case, with respect to the 
issues for PTSD, a low back disorder, and residuals of a left 
foot injury, the Board finds that additional development is 
necessary before the Board can reach a decision with respect 
to the veteran's appeal.  

The Board notes that with respect to the veteran's claim for 
PTSD, the United States Court of Appeals for Veterans Claims 
has emphasized that -

"eligibility for a PTSD service-connection award 
requires" specifically, "(1) [a] current . . . 
medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet.App. 128 (1997), and Suozzi v. Brown, 10 
Vet.App. 307 (1997) (emphasis in original).

A review of the claims file does not reflect that the 
veteran's service medical records for his first period of 
service, which included his service in Vietnam, August 1967 
to August 1971, are of record.  In this respect, there is no 
indication from the claims file whether or not the records 
were unavailable.  As noted above, the veteran has been 
diagnosed with PTSD, and has reported as a primary stressor 
event, witnessing the death of a friend due to an exploding 
grenade in Saigon.  He testified during his travel board 
hearing that he was told by VA doctors that he suffered from 
a trauma-induced amnesia associated with witnessing the 
event.  He additionally testified that he did not remember 
that much about the incident, or whether he was hospitalized 
or treated for any injuries.  However, he did state that he 
remembered blood on his clothes following the explosion.  

The Board is cognizant that the veteran's service medical 
records associated with his subsequent periods of service do 
not reflect any reference to past traumatic events in 
Vietnam, or medical treatment associated with any injuries.  
However, the Board is of the opinion that before it can reach 
a decision on the merits of the veteran's PTSD claim, a 
review of the missing service medical records must be 
conducted, given the possibility that they may in fact 
identify some report by the veteran or evidence of medical 
treatment, that would support the veteran's claim for PTSD.  

Of significance in the present matter, under the Veterans 
Claims Assistance Act of 2000, is language in the new statute 
which provides:

OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the 
case of a claim for disability compensation, the 
assistance provided by the Secretary. . . shall include 
obtaining the following records if relevant to the 
claim:

--The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

In this instance, given the veteran's contentions, an 
additional follow up request is required for the veteran's 
service medical records from NPRC.  The United States Court 
of Appeals for Veterans Claims has ruled VA has a heightened 
duty to assist when pertinent records are in the control of 
the U.S. Government.  See Gobber v. Derwinski, 2 Vet.App. 
470, 472 (1992).  

In addition to the above noted development, the Board 
believes that additional effort should be undertaken to allow 
the veteran to submit any corroborating evidence of his 
claimed stressor(s), to include supportive statements from 
any military or civilian personnel he served with in Vietnam, 
who may have first hand knowledge of the stressor event(s) he 
has reported.  See Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992), in which the Court held that the duty to assist 
includes suggesting to the veteran that he write to fellow 
soldiers asking for letters supporting his claim.  

As for his low back and left foot, as noted above, the Board 
is aware that the veteran's last VA medical examination was 
in July 1998, some 2 1/2 years ago.  At that time, the veteran 
complained of pain on activity with respect to his low back 
and left foot.  Since his VA examination, he has continued to 
complain of pain with everyday activities and has reported 
that he is functionally impaired.  The Board notes that an 
evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on those functional 
abilities.  38 C.F.R. § 4.10.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness should also be considered, and as such is as 
important as limitation of motion.  Furthermore, a part which 
becomes painful on use must be regarded as seriously 
disabled. 



The United States Court of Appeals for Veterans Claims has 
emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in 
making its rating determination.  Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1991).  
The Board is required to provide a 
statement of its reasons and bases with 
respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. 
at 58).  Although section 4.40 does not 
require a separate rating for pain, it does 
promulgate guidance for determining ratings 
under other diagnostic codes assessing 
musculoskeletal function.  See generally 38 
C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from 
its obligation to provide a statement of 
reasons or bases pertaining to that 
regulation.  See DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

A medical examiner must make a full description of the 
effects of disability upon the person's ordinary activity.  
See 38 C.F.R. § 4.10 (2000).  Furthermore, The Board is not 
competent to ascertain the degree to which a disability has 
manifested itself, or how much pain the veteran is 
experiencing, or any associated functional loss, without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims has reaffirmed its 
holding in DeLuca, holding, in an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."  Thus, the Board finds that, given the 
Court's holding in DeLuca, supra, the veteran's complaints of 
pain with activities, and the lack of a medical evaluation of 
record in which functional loss due to pain was considered, 
the Board hereby remands the veteran's appeal, with respect 
to his low back and left foot, to the RO for additional 
development as outlined below.  

Accordingly, further appellate consideration will be deferred 
and the veteran's claims for PTSD, a low back disorder, and 
residuals of a left foot injury are REMANDED to the RO for 
the following action:

1. The RO should attempt to obtain the 
veteran's service medical records 
associated with his first period of 
active service (1967-71) from the NPRC 
in St. Louis.  A record should be made 
of the results of any such search.  If 
no additional records are found, this 
should be documented for the record, 
with an explanation as to why they are 
unavailable.  Moreover, if, as a 
result of any development undertaken 
by this Remand, it would be logical to 
contact other agencies to obtain the 
requested medical records, that 
development should be accomplished.  

2. The veteran should be invited to 
provide verifying statements from 
those military or civilian personnel 
who may be able to provide direct 
corroborative evidence of his claimed 
in-service stressor(s).  If the 
veteran furnishes additional evidence 
which warrants further inquiry of 
USASCRUR for an attempt at stressor 
verification, the RO should make such 
referral.

3. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for his low 
back and left foot, since April 1999.  
The RO should request that the veteran 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, and any additional 
VA medical records not already on file 
which may exist, and incorporate them 
into the claims folder.  

4. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his service-
connected musculoskeletal 
disabilities.  Before evaluating the 
veteran, the examiner should review 
the claims folder, including a copy of 
this Remand and any evidence added to 
the record.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should report 
on the level of the veteran's pain, if 
any, due to his low back and left 
foot, and the effect such pain has on 
the veteran's functional ability, 
i.e., whether there is any functional 
loss in the veteran's low back and 
left foot due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  If feasible, the 
examiner should comment as to any 
additional range-of-motion loss caused 
by those factors.  In addition, the 
examiner should state the etiology of 
any pain, and whether such pain 
claimed by the veteran is supported by 
adequate pathology, or evidenced by 
visible behavior on motion or 
palpation.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  

5. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, to include all 
procedural development required by the 
Veterans Claims Assistance Act of 
2000, the RO should again consider the 
veteran's claims for PTSD, a low back 
disorder, and residuals of a left foot 
injury.  As for the issues pertaining 
to the low back and left foot, 
particular consideration should be 
given to the provisions of 38 C.F.R. 
§ 4.40.  

6. If action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



